10-1418-cv
     Drake v. Laboratory Corporation of America Holdings



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

     RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATIO N TO A
     SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN
     CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE
     EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
     “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
     PARTY NOT REPRESENTED BY COUNSEL.

             At a stated term of the United States Court of Appeals for the Second Circuit, held at the
     Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
     on the 4th day of April, two thousand eleven.

 1   PRESENT:
 2               ROBERT D. SACK,
 3               GERARD E. LYNCH,
 4                     Circuit Judges,
 5               LORETTA A. PRESKA,*
 6                     Chief District Judge.
 7   __________________________________________
 8
 9   RICHARD W. DRAKE,
10                                        Plaintiff-Appellant,
11
12                              v.                                           No. 10-1418-cv
13
14   LABORATORY CORPORATION OF AMERICA HOLDINGS, et al.,
15                           Defendants-Appellees.
16   __________________________________________
17
18   FOR APPELLANT:                       Richard W. Drake, pro se, Marshall, VA.
19
20   FOR APPELLEES:                       Robert I. Steiner, Kelley Drye & Warren LLP, New York, NY, D.
21                                        Faye Caldwell, Caldwell & Clinton P.L.L.C., Houston, TX, for
22                                        Laboratory Corporation of America Holdings and Kevin Wilson;


              *
             The Honorable Loretta A. Preska, Chief Judge of the United States District Court for the
     Southern District of New York, sitting by designation.
 1                                   Thomas J. Mortati, Burke, Scolamiero, Mortati & Hurd, LLP,
 2                                   Albany, New York, for Northwest Toxicology, Incorporated and
 3                                   David J. Kuntz; Ira G. Rosenstein, Orrick, Herrington & Sutcliffe
 4                                   LLP, New York, NY, for William H. Whaley and West Paces
 5                                   Ferry Medical Clinic; Diane K. Farrell, Devitt Spellman Barrett,
 6                                   LLP, Smithtown, NY, for Elsohly Laboratories, Incorporated.
 7
 8           Appeal from a judgment of the United States District Court for the Eastern District of

 9   New York (Block, J.).

10           UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

11   DECREED that the judgment of the district court be AFFIRMED.

12           Appellant Richard W. Drake, proceeding pro se, appeals the district court’s judgment

13   granting the defendants’ motions for summary judgment and dismissing his complaint alleging

14   that the defendants provided false drug test results to his employer. We assume the parties’

15   familiarity with the underlying facts and the procedural history of the case.

16           We review de novo a district court’s dismissal of a complaint under Federal Rule of Civil

17   Procedure 12(b)(2) for lack of personal jurisdiction, and the party asserting jurisdiction has the

18   burden of demonstrating that it exists. See Robinson v. Overseas Military Sales Corp., 21 F.3d

19   502, 507 (2d Cir. 1994). We review orders granting summary judgment de novo to determine

20   whether the district court properly concluded that there was no genuine issue as to any material

21   fact and the moving party was entitled to judgment as a matter of law. Miller v. Wolpoff &

22   Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).

23           Having conducted an independent and de novo review, we find, for substantially the same

24   reasons as the district court, that Drake failed to establish facts supporting the district court’s

25   exercise of personal jurisdiction over Defendants-Appellees Kevin Wilson, Elsohly Laboratories,



                                                        2
 1   Inc., William H. Whaley, and West Paces Ferry Medical Clinic. We further conclude, for

 2   substantially the same reasons as the district court, that Drake’s claims against Defendants-

 3   Appellees Laboratory Corporation of America Holdings, Northwest Toxicology, Inc., and David

 4   J. Kuntz are barred by the statute of limitations.

 5           We have considered Drake’s other arguments on appeal and, although we are fully aware

 6   of his sense of grievance, have found them to be without legal merit. We reject Drake’s

 7   invitation to reconsider our holding in Drake v. Delta Air Lines, Inc., 147 F.3d 169 (2d Cir.

 8   1998). We may not disregard the decision of a prior panel, except in special circumstances not

 9   present here. See Union of Needletrades, Indus. & Textile Emps. v. INS, 336 F.3d 200, 210 (2d

10   Cir. 2003). Accordingly, the judgment of the district court is hereby AFFIRMED.

11
12                                                  FOR THE COURT:
13                                                  Catherine O’Hagan Wolfe, Clerk




                                                          3